Per Curiam,
One of the grounds on which the learned judges of the court below set aside the report of the viewers and dismissed appellant’s petition, is, that “ the act of assembly of June 6, 1893, under which the view was had is. unconstitutional.” In that conclusion, they were clearly right for the second reason given by them in support thereof, viz: that the act in question is local and special and therefore unconstitutional. They further say : “ It is special legislation in the guise of a general law— the most specious and vicious form that special legislation' can assume.”
It requires neither argument nor citation of authorities to show that the reason thus assigned for declaring the act unconstitutional is both sound and conclusive. We express no opinion as to other reasons urged in support of the decree.
Decree affirmed and appeal dismissed with costs to be paid by appellant.